Title: To James Madison from David Easton, 22 January 1805 (Abstract)
From: Easton, David
To: Madison, James


22 January 1805, Bladensburg. “I am indebted to Mr. Wagner, for communicating to Me the reply you were pleased to make to my application convey’d thro’ him, for a renewal of the Commission which I held, as Commercial Agent for the Island of Martinique.
“I was aware, sir, that this Appointment never was confirm’d by the Senate, certain circumstances as you inform’d me, rendered my embarkation improper, and the taking of this step perhaps impolitic at that time; but, if events arising from any cause whatever, and possibly out of the Conflict in which France is at present engaged, should produce, either a Mitigation of the rigour, or an abandonment of her Policy relative to Consuls in her Colonies, at least, during the War; I flatter Myself that My request may without impropriety be granted; for, altho’ the Commission which issued to Me in May 1802, had not, nor could not have, the Constitutional Sanction of the Senate; I considered the Executive appointment, as virtually the same; and consequently, that when a renewal should be asked for, if the reasons which prevented my acting in this Capacity no longer existed, I would find no difficulty in accomplishing my wish when it should be again solicited. It was under this impression, that My Note to Mr Wagner of the 20th Ulto. was dictated, and I have to regret, that the reply made thereto, seems to indicate doubt on your mind, whether, were all difficulties done away, that I held a superior claim in virtue of my former Commission; It is true, that if the same obstacles exist which prevented my acting in this Capacity before, I cannot expect, nor would it be of any service to me to receive the appointment at present, but, if it be otherwise, or likely to be so, I trust you will pardon me in the declaration, that under all the existing circumstances of this case, I cannot help considering Myself as holding—I will not say the best; but certainly Sir, a strong claim to the favor of Government; at the same time sensible, that it would be presumption in Me to oppose their views or wishes should they be directed elsewhere; the purport of the present, is, to solicit the favor of your placing Me out of a state of suspense by doing Me the honor of declaring your intentions, and for that purpose I will wait on you at any moment you are pleased to intimate.”
